DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed January 09, 2021 are currently pending. 
Election/Restrictions
Applicant’s election without traverse of Group (I) claims 1-14 in the reply filed on 09/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP 818.02. 
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/19/2022.In addition, Applicant’s election of a compound of Formula (II) without specifying in the reply filed on 09/19/2022 is acknowledged. Claims 1-14 are the subject matter of this Office Action.
 
Species Election
A careful review of the prior art has indicated that the elected species, Formula (II) is free of the prior art. The examiner has moved onto alternative species of fingolimod prodrugs embraced by the claims and subsequent examination is based on this species expansion. 
 Priority
 Acknowledgement is made of Applicant’s claim to priority to U.S. Provisional Application 62959860 filed 01/10/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radl (WO2013/185740 published 12/19/2013).  

    PNG
    media_image1.png
    332
    571
    media_image1.png
    Greyscale

 Radl teaches compound XLII as shown above which comprises the acid labile ketal and carbamate linkage appending fingolimod (page 10). Regarding the scope of claim 12, Radl teaches formulating compound XLII in the pharmaceutically acceptable carrier of water (page 9 and 10).  
Regarding the limitation of claims 5-7, wherein the prodrug does not release the parent drug fingolimod when exposed to pH of 7.4 (claim 5), a pH of 4.2-6.7 or is not phosphorylated during circulation in vivo, Applicant is reminded that said properties are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the composition of Radl does release the parent drug fingolimod when exposed to pH of 7.4 (claim 5), a pH of 4.2-6.7 and is phosphorylated during circulation in vivo. 
 
Claim(s) 1, 4-7, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masoudipour (Drug Discovery and Industrial Pharmacy Vol. 44 pages 99-108, published 10/17/2017).
 
 Masoudipour teaches a PEG-ylated amide prodrug of fingolimod as shown in Figure 1. Masoudipour teaches that said PEG-ylated fingolimod releases fingolimod at a pH of 4.6 as the amide bond is protected against hydrolysis at neutral pH (page 101, pages 103-104, Scheme 1). Masoudipour teaches formulating said PEG-ylated fingolimod in the pharmaceutically acceptable carrier of phosphate buffered saline (page 101 left col). 
Regarding the limitation of claim 7, wherein the prodrug is not phosphorylated during circulation in vivo, Applicant is reminded that said properties are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the PEG-ylated fingolimod composition of Masoudipour is phosphorylated during circulation in vivo. 
  Lastly, regarding the claimed limitation wherein the composition is formulated for oral administration, the cited prior art PEG-ylated fingolimod composition of Masoudipour formulated in phosphate buffered saline meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.	

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Masoudipour (Drug Discovery and Industrial Pharmacy Vol. 44 pages 99-108, published 10/17/2017) in view of Chino (WO2005/014603 published 02/17/2005).
 
As discussed above, Masoudipour teaches a PEG-ylated amide prodrug of fingolimod as shown in Figure 1. Masoudipour teaches that said PEG-ylated fingolimod releases fingolimod at a pH of 4.6 as the amide bond is protected against hydrolysis at neutral pH (page 101, pages 103-104, Scheme 1). Masoudipour teaches formulating said PEG-ylated fingolimod in the pharmaceutically acceptable carrier of phosphate buffered saline (page 101 left col). 
Regarding the limitation of claim 7, wherein the prodrug is not phosphorylated during circulation in vivo, Applicant is reminded that said properties are considered characteristic features of the claimed product.  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case the burden is shifted to Applicant to prove that the PEG-ylated fingolimod composition of Masoudipour is phosphorylated during circulation in vivo. 
  Lastly, regarding the claimed limitation wherein the composition is formulated for oral administration, the cited prior art PEG-ylated fingolimod composition of Masoudipour formulated in phosphate buffered saline meets each and every structural and physical limitation of the instantly claimed composition and, thus, would be reasonably expected to be capable of performing the intended use as instantly claimed, absent factual evidence to the contrary and further absent any apparent structural difference between the composition of the prior art and that of the instant claims.	 
 However, Masoudipour does not specifically teach formulating said fingolimod prodrug in an oral tablet formulation, nor does Masoudipour teach formulating a tablet composition further comprising an enteric coating.
Chino teaches prodrug molecules of the presently claimed fingolimod (FTY720 is fingolimod, see [0003] of the instant specification) (abstract, page 4, pages 26-27). Chino teaches formulating said prodrug molecules of FTY720 in pharmaceutically acceptable carriers for oral administration (pages 9-10). Oral tablet formulations are embraced within the teachings of Chino, wherein said tablet comprises an enteric coating (page 11). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate the FTY-720 prodrug composition of Masoudipour above, in an oral tablet formulation further comprising an enteric coating in view of Chino in order to arrive at the presently claimed. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A) Combining prior art elements according to known methods to obtain predictable results; 
In the present case, it was known in the prior art of Chino to formulate fingolimod prodrug compositions as oral tablet formulations that comprise an enteric coating. Accordingly, said artisan would have applied the known method of tableting a fingolimod prodrug composition with an enteric coating to the fingolimod prodrug composition of Masoudipour, arriving at the claimed composition with a reasonable expectation of success. 


Conclusion
 Claims 1-7, 12-14 are rejected. Claims 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.W.K/Examiner, Art Unit 1628                                                                                                                                                                                                        



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628